DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 6, has been amended to recite “sensor”, which appears intended as –a sensor--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJonge (US 6,564,661). 
Regarding the claims, DeJonge discloses: 
1. (Currently Amended) A shift apparatus (20) that is connected to a shift mechanism of a vehicle, which is a transmission (transmission, col. 4, lines 33-35), having a plurality of shift ranges including a first range and a second range (e.g., any of PRNDL, col. 4, lines 33-35) and that is configured to perform switching of the shift ranges (col. 4, lines 33-35), the shift apparatus comprising: an operation member (21) rotatably attached to the vehicle (col. 4, lines 35-41); sensor (73) configured to detect a position (col. 6, lines 58-65) of the operation member (20); a requlation mechanism which is an electromaqnetic brake, an actuator, or a motor (51) configured to regulate a rotation of the operation member (the scope of the phrasing includes motor 51, which is capable of the functional limitation by the descriptions of col. 5, lines 45-col. 6, line 10 and col. 8, lines 13-30); and a processor (26) configured to function as: a shift control section configured to select the first range when the operation member moves to a first position, to select the second range when the operation member moves to a second position, and to allow the shift mechanism to execute switching to the selected shift range (col. 4, lines 51-col. 5, line 13); an operation control section (26) configured to allow the regulation mechanism to regulate the rotation of the operation member (i.e., shifter is made accessible to the driver for rotation); and a shift state determination section (26) configured to determine whether the shift mechanism is or is not in a shift restriction state (col. 4, lines 51-col. 5, line 13), wherein when the operation member (21) moves to the first position and moves from the first position to the second position within a predetermined time after the operation member moves to the first position, the shift control section is configured to select the second range when  the shift state determination section determines that the shift mechanism is not in the shift restricted state, and the shift control section is configured to select the first range when the shift state determination section determines that the shift mechanism is in the shift restriction state (col. 4, lines 51-col. 5, line 13; see also col. 8, line 57-col. 9, line 3, lines 31-36), and to allow the operation control section to execute the regulation by the regulation mechanism.  
5. (Currently Amended) The shift apparatus according to claim 1, wherein the processor is further configured to function as a display control section configured to allow a display (23) mounted on the vehicle (col. 7, lines 23-26; see also col. 10, lines 13-14) to display the shift range selected by the shift control section (col. 7, lines 18-23), wherein the display control section allows the display (23) to display the first range after the shift control section selects the first range when the operation member moves from the first position to the second position (col. 4, lines 51-col. 5, line 13).  
6. (Currently Amended) The shift apparatus according to claim 5, wherein the first position and the second position are adjacent to each other in a rotation range of the operation member (e.g., any of adjacent PRNDL).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 6,564,661), in view of Yair (CZ 20041201), as evidenced by Inoue (US 2008/0051250).
Following from the discussion above, DeJonge discloses the shift apparatus according to claim 1, wherein the shift state determination section (26) is configured to determine that the shift mechanism is in the shift restriction state; but does not disclose wherein the shift mechanism includes an output shaft and a shift lock portion that includes an actuator and that is configured to lock the output shaft in the first range, and the shift state determination section (26) is configured to determine that the shift mechanism is in the shift restriction state when a hindrance occurs in releasing the lock of the shift lock portion.  
Yair discusses the known use of mechanical locking of gear levers (see first sentence of translated Background of the Invention) and teaches a system that, if an obstacle occurs during the movement of the locking element 20 to the locked or unlocked position, the software in the control unit 10 monitors the operation of the motor time/speed, and if it fails to enter the entered data, it evaluates this as an error and sends a signal (see last paragraph of translated Detailed Description). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the lockable structure and obstacle-response programming of Yair in combination with the disclosed structure of DeJonge, for the expected advantage of providing a safer vehicle and/or an anti-theft device. The remaining limitations of the claim flow naturally from the prior art.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658